DETAILED ACTION
Currently claims 1-15 are pending for application 16/571305 filed on 9 September 2019.  All references cited in the IDS have been considered. In addition, the Examiner erroneously posted an interview summary for another application to application 16/571305 which was mailed 1 June 2021. The Examiner informed Brent Chatham (Reg. No. 73954) of this incident via a telephone communication on 2 September 2021. The Examiner apologizes for any confusion resulting from this error and has attached the interview summary to this Office Action for the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 7 recites “a set of functions that can be added to the used to simplify”. The claim is missing an element between “to” and “used” to give meaning to the phrase “to the used to”.  It is unclear if that missing element is a typographical error such as “the” is intended to be “be” or if the functions are added to some other entity not specified by the claim. For analysis purposes, the claim will be read according to the former interpretation. Claim 8 is also rejected because it depends from claim 7.
Each of claim 3 and 5 recites “constraint that will unnecessarily increase a cost of the solution”. The term “unnecessarily” is indefinite because it is not clear if it means that the constraint need not increase cost (i.e., it is not needed to increase a cost) or if it means that the constraint increases a cost when unnecessarily in view of alternatives. For examination purposes, each claim well be read according to the latter interpretation.  Dependent claims 3-8 are also rejected because they depend from claim 2. Dependent claims 6 is also rejected because it depends from claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-13), a machine/system/product (claims 14 and 15), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts, mental processes, and methods of organizing human activity. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 14, and 15 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the organizing human behavior, mathematical concepts, and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
A method for negotiating a solution to a joint optimization problem, the method comprising: transmitting a … constraint proposal specifying one or more … constraints to each of a plurality of agents;  (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of sending constraint proposals to agents (i.e., managing the relationship between agents according to joint optimization of their constraints/obligations)).  The mere recitation of a generic computer device to perform this communication of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
receiving, from each of the plurality of agents, a machine-readable counter-proposal specifying one or more additional or alternative … constraints; - (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of receiving constraint counter-proposals from agents (i.e., managing the relationship between agents according to joint optimization of the constraints/obligations)). The mere recitation of a generic computer device to perform this reception of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
computing a solution compatible with each of the one or more … constraints and the one or more additional or alternative … constraints; - (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining a solution given constraints. The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the methods of organizing human behavior and mental processes groups. 
and communicating, to each of the plurality of agents via a … protocol, the computed solution (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of communicating a solution (negotiation) to agents according to a protocol (i.e., managing the relationship between agents according to joint optimization of their constraints/obligations and protocols)). The mere recitation of a generic computer device to perform this communication does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable … machine-readable … machine-readable … machine-readable … machine-readable … machine-to-machine …  - The machine-readable proposals and constraints and machine-to-machine protocol used in the performance of the steps for organizing human behavior and mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
None of these four additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 6 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 14 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
Non-transitory computer readable medium having instructions stored thereon 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 20, 23, and 26, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 15 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble (coordinator agent) is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
coordinator agent comprising … one or more processors 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 20, 23, and 26, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.

Furthermore, regarding the dependent claims 2-13 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
receiving, from a respective one of the plurality of agents, a respective … counter-proposal specifying a … problematic constraint, (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of receiving constraint-based counter-proposals from agents (i.e., managing the relationship between agents according to joint optimization of  a multiplicity of their constraints/obligations)). The mere recitation of a generic computer device to perform this communication of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
wherein the … problematic constraint is a constraint that will unnecessarily increase a cost of the solution to the joint optimization problem, and wherein the problematic constraint is a constraint that is in addition to the one or more additional or alternative constraints  (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior according to a constraint in an agent’s counter-proposal that increases a cost in optimization over multiple constraints (i.e., managing the relationship between agents according to a multiplicity of constraints/obligations according to a cost)). The mere recitation of a generic computer device to perform this communication of a cost-based proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable … machine-readable … machine-readable …  - The machine-readable proposals and constraints a used in the performance of the steps for organizing human behavior and mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computing components as noted above.
Claim 3:
Step 2A
Prong 1 (Yes):
wherein the computed solution does not satisfy the … problematic constraint. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining if a solution satisfies a constraint but also this is a step in organizing human behavior of the determination of the satisfaction constraint in a counter-proposal negotiation process (i.e., managing the relationship between agents according to constraints/obligations according to a cost)). The mere recitation of a generic computer device to perform this communication of a cost-based proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable …  - The machine-readable proposals and constraints used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Claim 4:
Step 2A
Prong 1 (Yes):
further comprising transmitting, to the respective one of the plurality of agents, a dual solution that includes the … problematic constraint.   (Yes) The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of sending a dual solution (to a negotiation/optimization process) to agents (i.e., managing the relationship between agents according to satisfaction of constraints/obligations)). The mere recitation of a generic computer device to perform this communication of a cost-based proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable …  - The machine-readable constraints used in the performance of the steps for organizing human behavior are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above.

Claim 5:
Step 2A
Prong 1 (Yes):
wherein the dual solution enables the respective one of the plurality of agents to verify, without computing a primal solution to the optimization problem, that the problematic … constraint will unnecessarily increase a cost of the solution to the joint optimization problem.   (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of conveying a dual/joint solution according to a constraint in an agent’s counter-proposal that is indicative of (verification at an agent)  that a constraint increases a cost in optimization over multiple constraints so that a primal (non-joint) solution is not  applied/computed (i.e., managing the relationship between agents according to a multiplicity of constraints/obligations according to a cost by negotiation over constraints)). The mere recitation of a generic computer device to perform this communication of a cost-based proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable …  - The machine-readable proposals and constraints used in the performance of the steps for organizing human behavior are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.   
This additional element does not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Claim 6:
Step 2A
Prong 1 (Yes):
wherein the dual solution is a certificate of the non- existence of a solution that both satisfies the … problematic constraint and has a decreased cost relative to the computed solution. (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior of conveying a dual/joint solution according to a constraint in an agent’s counter-proposal that a constraint is indicative of (a certificate at an agent)  that the optimization solution  (proposal/counter-proposal) cannot satisfy a  constraint (i.e., does not exist at least in the sense that it was not computed/determined) (i.e., managing the relationship between agents according to a multiplicity of constraints/obligations according to optimization over a cost by negotiation over constraints)). The mere recitation of a generic computer device to perform this communication of a cost-based proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
machine-readable …  - The machine-readable constraints used in the performance of the steps for organizing human behavior are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 

Claim 7:
Step 2A
Prong 1 (Yes):
wherein the dual solution defines a set of functions that can be added to the used to simplify the joint optimization problem to a simplified joint optimization problem.   (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps in which the dual solution is a set of functions added to the joint problem to form a simplified joint problem. The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the mental process, mathematical concepts, and methods of organizing human behavior groups. 
Prong 2 (No): The claim does not recite additional elements:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 4.
Claim 8:
Step 2A
Prong 1 (Yes):
wherein determining a primal solution the joint optimization problem has a time dependence on a number of tasks to be performed that is exponential, and wherein determining a primal solution to the simplified joint optimization problem has a time dependence on a number of tasks to be performed that is linear.   (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical calculation of primal and dual solutions which are linear or exponential in the number of tasks. The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the mathematical concepts, mental processes, and methods of organizing human behavior groups. 
Prong 2 (No): The claim does not recite additional elements:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 7.
Claim 9:
Step 2A
Prong 1 (Yes):
wherein the joint optimization problem is defined by a set of variables, an objective function to be minimized, and a set of constraint predicates.  (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical concepts of representing a joint optimization problem as a set of variables, objective functions, and constraints, The mere recitation of generic computer components to perform this step does not take the claim limitation out of the mathematical concepts, mental processes, and method of organizing human behavior groups.
Prong 2 (No): There are no additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.

Claim 10:
Step 2A
Prong 1 (Yes)
wherein the one or more machine-readable constraints of the … constraint proposal are in addition to constraints of the set of constraint predicates.  (Yes)  The claim, under its broadest reasonable interpretation, recites steps in organizing human behavior in which constraint-based proposals from agents include constraint predicates  (i.e., managing the relationship between agents according to joint optimization of  a multiplicity of their constraints/obligations)) The mere recitation of generic computer components to perform this step does not take the claim limitation out of the mathematical concepts, mental processes, and method of organizing human behavior groups.
The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim recites two additional elements:
machine-readable …  - The machine-readable constraints used in the performance of the steps for organizing human behavior are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above.

Claim 11:
Step 2A
Prong 1 (Yes):
further comprising translating at least a portion of the one or more machine-readable constraints into a human-readable format and … the translated constraints on ….    (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of translating constraints into a format (readably by humans). The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the method of organizing human behavior and mental processes groups. 
Prong 2 (No): The claim recites additional elements:
displaying … user interface… - The display and user interface used in the performance of the steps for organizing human behavior are recited at a high level of generality and are no more than mere instructions to apply the and exception using a generic computer component and do not impose a meaningful limit on the judicial exception..
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
displaying … user interface… It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of displaying at a user interface are routine and well known (see for example, Konopnicki et al. (US7756772, PCT Pub. Date 8 March 20011) teach the displaying of translated constraints into natural language/human-readable for negotiation of e-contracts –viz., [Col. 10, Lines 15-42, Col. 16, Lines 40-60, Col. 27, Lines 23-27],  Using classes, the parties compose their intentions, essentially forming “sentences” which in turn define possible deals. As noted, the purpose of an intention is to describe a deal that a party is willing to engage in., The names of variables and of columns of relations in messages constitute a Vocabulary which must be mutually understood by the parties. … Whichever the case may be, this initial unification establishes an initial vocabulary of variable names and edge labels which may be used in messages to clarify the meaning of later variable and column aCS…. Soft values may be so indicated by a marker Such as a question mark, for example. For example, if the active party sends the message “confirm price-52, the other party may answer with a counter offer, since “52” is a soft value. On the other hand, if the message is “confirm price-5', the price is not negotiable and there is no point in sending a counter offer., According to a preferred embodiment of the present invention, an intention can be translated from a data structure Such as a tree into natural human language of one or more parties. This is done by associating each class with a descriptive human language sentence with place-holders for the values of variables. These place-holders are then completed once the values for the variables have been determined during the process of negotiation. At the end of the process, the negotiated agreement can be so constructed in a natural human language, by reading out each sentence and filling in the determined values for the variables.)
Claim 12:
Step 2A
Prong 1 (Yes):
comprising … and translating the user input into at least a portion of the one or more additional or alternative … constraints.  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of translating input into constraints. The mere recitation of a generic computer device to perform this calculation does not take the claim limitation out of the method of organizing human behavior and mental processes groups. 
Prong 2 (No): The claim recites additional elements:
receiving user input via the user interface - The reception of user input via a user interface used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the and exception using a generic computer component and do not impose a meaningful limit on the judicial exception..  In addition, the function of receiving input is a mere data gathering step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
machine-readable - - The machine-readable constraints used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
receiving user input via the user interface. –  It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (receiving input) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of receiving input at a user interface are routine and well known (see for example, Konopnicki et al. (US7756772, PCT Pub. Date 8 March 2001) teach the translation of interface-based user  constraints into machine interpretable format for negotiation of e-contracts –viz., [Col. 17, Lines 44-55, Col. 27, Lines 43-67, Col. 28, Lines 55-64] The previously described GUI may optionally also be used to embed business rules by presenting various options to a user, such as a buyer, seller or participant in a symmetric negotiation. Based on the selected options, either manually or alternatively through a compiler, the preferences of the user are translated into automata which are associated with variables in an intention., This Section describes preferred embodiments of the present invention, which relates to a specific method of translating (or compiling) users’ specifications into mathematical programs. …The starting point is user specification of a deal and elicitation of constraints and preferences. This is usually done using a graphical user interface, GUI; it can also be done textually.).
Claim 13:
Step 2A
Prong 1 (Yes):
wherein the at least a portion of the one or more … constraints that is translated into a human-readable format is selected based on a list of translatable constraints ….  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of selecting constraints from a list of constraints.  The mere recitation of a generic computer device to perform this step does not take the claim limitation out of the method of organizing human behavior and mental processes groups. 
Prong 2 (No): The claim recites additional elements:
Stored in a database - The storing of information is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
machine-readable - - The machine-readable constraints used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources on different platforms as noted above.
Stored in a database –  It is noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (storing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Therefore, as a whole claims 2-13 do not recite what have the courts have identified as "significantly more”.

In summary, as shown in the analysis above, claims 1-15 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-15 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khorasany et al. (“Distributed Market Clearing Approach for Local Energy Trading in Transactive Market”, 2018 IEEE Power & Energy Society General Meeting (PESGM), pp. 1-5, 2018), hereinafter referred to as Khorasany.

In regards to claim 1, Khorasany teaches A method for negotiating a solution to a joint optimization problem, the method comprising: transmitting a machine-readable constraint proposal specifying one or more machine- readable constraints to each of a plurality of agents; ([p. 2, Section IIA, p. 2, Section IIB, p. 3, Section IIIB, Equations 1-6, Figure 1]],  The communication architecture can be implemented using wireless communication in the existing grid, where market players are equipped with a device such as Raspberry Pi and connected to each other and data center through local area communication network., The total grid is divided into several areas and in each area, there is a local market with a set of sellers indexed by 𝑖, where 𝑖 𝜖 ℕS ≜ {1,2, … , 𝑁𝑆 } and a set of buyers indexed by 𝑗, where 𝑗 𝜖ℕB ≜ {1,2, … , 𝑁𝐵 }. In each time slot, market players join to the market by sending their required/surplus energy to the data center. Each player has its own objective in the market and tries to maximize its welfare., wherein a data center sends cost proposals to each of the agents (sellers and buyers) that specify constraints (omega, rho) to the cost model that the sellers and buyers separately seek to optimize (i.e., the omega’s and rho’s are signal prices that form constraints on the optimization model at each agent along with cost and utility function constraints), wherein equations 1-6 express various constraints at each agent as well (used for optimization at each agent), and wherein each constraint and proposal is machine-readable since the information flow and computation procedure is performed automatically using a communication architecture that connects players to the data center through a local area communication network.), receiving, from each of the plurality of agents, a machine-readable counter-proposal specifying one or more additional or alternative machine-readable constraints; ([p. 2, Section IIB, p. 3, Section IIIB, Equations 11-20, Figure 1]],  The total grid is divided into several areas and in each area, there is a local market with a set of sellers indexed by 𝑖, where 𝑖 𝜖 ℕS ≜ {1,2, … , 𝑁𝑆 } and a set of buyers indexed by 𝑗, where 𝑗 𝜖ℕB ≜ {1,2, … , 𝑁𝐵 }. In each time slot, market players join to the market by sending their required/surplus energy to the data center. Each player has its own objective in the market and tries to maximize its welfare., The obtained voltage for each node and flow in each line are bounded by (17) and (18) respectively. 𝑉𝑛 𝑚𝑖𝑛 ≤ 𝑉𝑛 ≤ 𝑉𝑛 𝑚𝑎𝑥 (17) 𝐹𝑙 𝑚𝑖𝑛 ≤ 𝐹𝑙 ≤ 𝐹𝑙 𝑚𝑎𝑥 (18) where 𝑉𝑛 𝑚𝑖𝑛 , 𝐹𝑙 𝑚𝑖𝑛 and 𝑉𝑛 𝑚𝑎𝑥 , 𝐹𝑙 𝑚𝑎𝑥are minimum and maximum voltage and line flow limits at node 𝑛 and line 𝑙 respectively., wherein the data center receives cost-based counter proposals from each of the agents (sellers- s and buyers- d) that specify a set of constraints (s, d, load distribution) that the data center must reconcile (in a negotiation/optimization process) such that these constraints are applied in response to the cost proposal to each agent from the data center and which represent alternative constraints to the overall optimization problem at the data center but otherwise the counterproposal corresponds to (also a specification of) constraints at each agent (equations 1-6) which each agent applies to maximize their own respective individual.)  computing a solution compatible with each of the one or more machine-readable constraints and the one or more additional or alternative machine-readable constraints; ([p. 3, Section IIIB, Equation 5, Equations 8-10, Equations 11-20, Figure 1],  The distributed updating rules for demand, supply and price, derived by utilizing the primal dual gradient descent method [14] are presented in (8), (9), and (10) respectively., In this paper, the data center is responsible to ensure the network constraints are considered in the market clearing process. Once 𝐃 and 𝐒 are received, voltage and power flow in the system should be calculated using direct approach [15], where a distribution load flow can be obtained by solving (11- 13)., wherein a data center computes a joint optimization solution in the form of a cost (lambda) according to the received node/agent-specific constraints such that this accounts for (is compatible with) all (alternative or additional) constraints such as those received from the agents (primal – equation 5– U and C along with s and d and flow distribution constraints) with all constraints transmitted to/associated with particular agents/nodes (i.e., the price signals, the cost and utility function constraints).) and communicating, to each of the plurality of agents via a machine-to-machine protocol, the computed solution.  ([p. 4, Section IIIB, Equations 8-10, Equations 19-20, Figure 1],  Once 𝐃 and 𝐒 are received, the data center checks voltage constraint and line congestion and calculates market price (𝜆) and price signals (𝜛, 𝜌) for market clearing and sends them back to the market players and waits for updated demand and supply. Market players update their demand and supply using (8) and (9). This algorithms repeat until demand and supply are converged., wherein the data center transmits the computed joint optimization solution to each agent as part of a networked communication protocol between agents and the center in which the process of proposal and counter-proposal is iterated until convergence.) 

In regards to claim 2, the rejection of claim 1 is incorporated and Khorasany further teaches receiving, from a respective one of the plurality of agents, a respective machine- readable counter-proposal specifying a machine-readable problematic constraint, wherein the machine-readable problematic constraint is a constraint that will unnecessarily increase a cost of the solution to the joint optimization problem, and wherein the problematic constraint is a constraint that is in addition to the one or more additional or alternative constraints.  ([p. 2, Section IIB, p. 3, Section IIIB, Equations 11-20, Figure 1, Figure 3]],  The total grid is divided into several areas and in each area, there is a local market with a set of sellers indexed by 𝑖, where 𝑖 𝜖 ℕS ≜ {1,2, … , 𝑁𝑆 } and a set of buyers indexed by 𝑗, where 𝑗 𝜖ℕB ≜ {1,2, … , 𝑁𝐵 }. In each time slot, market players join to the market by sending their required/surplus energy to the data center. Each player has its own objective in the market and tries to maximize its welfare., The obtained voltage for each node and flow in each line are bounded by (17) and (18) respectively. 𝑉𝑛 𝑚𝑖𝑛 ≤ 𝑉𝑛 ≤ 𝑉𝑛 𝑚𝑎𝑥 (17) 𝐹𝑙 𝑚𝑖𝑛 ≤ 𝐹𝑙 ≤ 𝐹𝑙 𝑚𝑎𝑥 (18) where 𝑉𝑛 𝑚𝑖𝑛 , 𝐹𝑙 𝑚𝑖𝑛 and 𝑉𝑛 𝑚𝑎𝑥 , 𝐹𝑙 𝑚𝑎𝑥are minimum and maximum voltage and line flow limits at node 𝑛 and line 𝑙 respectively., wherein the cost-based counter proposals received from each of the agents is derived from the optimization at that agent according to primal constraints (cost/utility given the price signal generated by the data center at a given iteration in the negotiation) such that if the supply and demand (top of figure 3) are not in equilibrium (i.e., conform to the convergent joint optimization solution), then at least one of the agents must be generating a constraint (s or d) that necessarily is leading to a higher price than is necessary (bottom of figure 3) or, in other words, unnecessarily increases the price relative to the convergent joint optimization solution price so that any single one of such agent-determined constraints is problematic at least from a cost perspective and wherein any such problematic constraint is in addition to one or more alternative constraints in the sense that other similar (additional and/or alternative) constraints received from other agents may, in general, not be problematic from a cost perspective (or, in a more specific sense, there may be only a single bid that is problematic from the set of agents before the attainment of the convergent state shown in Figure 3) but wherein other additional/alternative constraints (such as node-specific voltage loads are distinct alternative/additional constraints which may or may not be problematic for a given agent) .)  

In regards to claim 3, the rejection of claim 2 is incorporated and Khorasany further teaches wherein the computed solution does not satisfy the machine-readable problematic constraint.  ([p. 2, Section IIB, p. 3, Section IIIA, Equations 11-20, Figure 1, Figure 3]],  Each player has its own objective in the market and tries to maximize its welfare…. The 𝑖 𝑡ℎ seller objective (𝑆𝑂𝑖 ) is to maximize social welfare and can be modelled using (1). 𝑆𝑂𝑖 : max 𝑠𝑖 min≤𝑠𝑖≤𝑠𝑖 max 𝑠𝑖 (𝓅 + 𝜛) − 𝐶𝑖 (𝑠𝑖 ) …The 𝑗 𝑡ℎ buyer objective (𝐵𝑂𝑗 ) is the social welfare maximization and can be modelled in the same way using (3), where utility of buyer for consuming the demanded power is modelled using (4) [10]. 𝐵𝑂𝑗 : max 𝑑𝑗 min≤𝑑𝑗≤𝑑𝑗 max 𝑈𝑗(𝑑𝑗) − 𝑑𝑗 (𝓅 + 𝜌) (3) , The distributed updating rules for demand, supply and price, derived by utilizing the primaldual gradient descent method [14] are presented in (8), (9), and (10) respectively…, wherein the computed solution (joint optimization) does not satisfy the problematic constraint by virtue of  contributing to the divergence between s and d (Figure 3) or, in other words, there is a conflict, at a particular iteration in the negotiation, between a joint solution (the computed solution) and the primal solution (determined for any given particular agent) and its associated constraint such that even though the joint solution accounts for this (problematic) constraint, that constraint is still not satisfied by the computed solution if the supply and demand signals contributing to the determination of the cost are not in agreement (which  if cost-based counter proposals received from each of the agents is derived from the optimization at that agent according to primal constraints (given the price signal generated by the data center at a given iteration in the negotiation) such that if the supply and demand (top of figure 3) are not in equilibrium (equation 6).) 

In regards to claim 4, the rejection of claim 3 is incorporated and Khorasany further teaches further comprising transmitting, to the respective one of the plurality of agents, a dual solution that includes the machine-readable problematic constraint.  ([p. 2, Section IIB, p. 3, Section IIIA, Equations 11-20, Figure 1, Figure 3]],  Each player has its own objective in the market and tries to maximize its welfare…. The 𝑖 𝑡ℎ seller objective (𝑆𝑂𝑖 ) is to maximize social welfare and can be modelled using (1). 𝑆𝑂𝑖 : max 𝑠𝑖 min≤𝑠𝑖≤𝑠𝑖 max 𝑠𝑖 (𝓅 + 𝜛) − 𝐶𝑖 (𝑠𝑖 ) …The 𝑗 𝑡ℎ buyer objective (𝐵𝑂𝑗 ) is the social welfare maximization and can be modelled in the same way using (3), where utility of buyer for consuming the demanded power is modelled using (4) [10]. 𝐵𝑂𝑗 : max 𝑑𝑗 min≤𝑑𝑗≤𝑑𝑗 max 𝑈𝑗(𝑑𝑗) − 𝑑𝑗 (𝓅 + 𝜌) (3) , The distributed updating rules for demand, supply and price, derived by utilizing the primal-dual gradient descent method [14] are presented in (8), (9), and (10) respectively… , wherein the computed solution (joint optimization) is a dual solution, transmitted to each agent (Figure 1) that (even though it does not satisfy the problematic constraint at a given iteration as noted above) takes into account the problematic constraint to modify (equations 8-11) the solution (cost) in response, at a given iteration, to the problematic constraint.) 

In regards to claim 5, the rejection of claim 4 is incorporated and Khorasany further teaches wherein the dual solution enables the respective one of the plurality of agents to verify, without computing a primal solution to the optimization problem, that the problematic machine-readable constraint will unnecessarily increase a cost of the solution to the joint optimization problem. ([p. 2, Section IIB, p. 3, Section IIIA, Equations 11-20, Figure 1, Figure 3]],  Each player has its own objective in the market and tries to maximize its welfare…. The 𝑖 𝑡ℎ seller objective (𝑆𝑂𝑖 ) is to maximize social welfare and can be modelled using (1). 𝑆𝑂𝑖 : max 𝑠𝑖 min≤𝑠𝑖≤𝑠𝑖 max 𝑠𝑖 (𝓅 + 𝜛) − 𝐶𝑖 (𝑠𝑖 ) …The 𝑗 𝑡ℎ buyer objective (𝐵𝑂𝑗 ) is the social welfare maximization and can be modelled in the same way using (3), where utility of buyer for consuming the demanded power is modelled using (4) [10]. 𝐵𝑂𝑗 : max 𝑑𝑗 min≤𝑑𝑗≤𝑑𝑗 max 𝑈𝑗(𝑑𝑗) − 𝑑𝑗 (𝓅 + 𝜌) (3) ,, By applying dual decomposition, a distributed iterative approach can be developed to maximize 𝑅 without any need to have individual parameters of all market players.  The distributed updating rules for demand, supply and price, derived by utilizing the primaldual gradient descent method [14] are presented in (8), (9), and (10) respectively…, wherein the constraints communicated to each agent according to the computed dual solution (joint optimization) for each respective agent are indicative (i.e., enable each agent to verify) that the problematic constraint (from any agent) unnecessarily increases cost (relative to equilibrium – Figure 3) if the dual solution computed in the joint optimization problem results in a change in the signals (s, d) used at each agent to optimize its social welfare such that this is done without any single agent computing the primal solution to the joint optimization problem (equation 5), wherein the primal (non-joint) solution is either the optimization according to any single platform (equations 1, 3) or  the optimization without the lambda Lagrangian multiplier term in equation 7, and wherein the distributed updating rules through dual-decomposition also enables the verification without computing the primal solution (collectively across all agents).)  

In regards to claim 6, the rejection of claim 5 is incorporated and Khorasany further teaches wherein the dual solution is a certificate of the non- existence of a solution that both satisfies the machine-readable problematic constraint and has a decreased cost relative to the computed solution.  ([Abstract, p. 2, Section IIB, p. 3, Section IIIA, Equations 11-20, Figure 1, Figure 3]],  The proposed method is tested on a market with 50 players and simulation results show that the convergence is guaranteed and the proposed distributed method can reach the same result as conventional centralized approach., Each player has its own objective in the market and tries to maximize its welfare…. The 𝑖 𝑡ℎ seller objective (𝑆𝑂𝑖 ) is to maximize social welfare and can be modelled using (1). 𝑆𝑂𝑖 : max 𝑠𝑖 min≤𝑠𝑖≤𝑠𝑖 max 𝑠𝑖 (𝓅 + 𝜛) − 𝐶𝑖 (𝑠𝑖 ) …The 𝑗 𝑡ℎ buyer objective (𝐵𝑂𝑗 ) is the social welfare maximization and can be modelled in the same way using (3), where utility of buyer for consuming the demanded power is modelled using (4) [10]. 𝐵𝑂𝑗 : max 𝑑𝑗 min≤𝑑𝑗≤𝑑𝑗 max 𝑈𝑗(𝑑𝑗) − 𝑑𝑗 (𝓅 + 𝜌) (3) ,, By applying dual decomposition, a distributed iterative approach can be developed to maximize 𝑅 without any need to have individual parameters of all market players.  The distributed updating rules for demand, supply and price, derived by utilizing the primaldual gradient descent method [14] are presented in (8), (9), and (10) respectively…, wherein the computed dual solution (joint optimization) for each respective agent is indicative (i.e., attests to or is a certificate) that the problematic constraint (from any agent) is incompatible at least at a particular iteration, if the problematic constraint leads to a change in the signals from which the social welfare metrics are computed at each agent, and is, thereby, indicative of the disequilibrium between supply and demand in the iterative process with guaranteed convergence and, accordingly, indicative of the  corresponding non-existence (at a particular iteration) of a solution which decreases costs and satisfies the problematic constraint.)

In regards to claim 7, the rejection of claim 4 is incorporated and Khorasany further teaches wherein the dual solution defines a set of functions that can be added to the used to simplify the joint optimization problem to a simplified joint optimization problem.  ([p. 3, Section IIIA, Equations 7-10, Figure 1, Figure 3]],  By applying dual decomposition, a distributed iterative approach can be developed to maximize 𝑅 without any need to have individual parameters of all market players.  The distributed updating rules for demand, supply and price, derived by utilizing the primal-dual gradient descent method [14] are presented in (8), (9), and (10) respectively…, wherein the dual solution is obtained by augmenting the total market objective function (equation 5) using KKT multipliers which include the lambda (cost) multiplier applied to the constraint that supply equal demand (a dual constraint) such that the inclusion of the KKT multipliers corresponds to the addition of functions to be added to a joint optimization problem (equation 5) to simplify the computation of the dual optimization solution using distributed updating rules through dual decomposition (equations 8-10).) 

In regards to claim 9, the rejection of claim 1 is incorporated and Khorasany further teaches wherein the joint optimization problem is defined by a set of variables, an objective function to be minimized, and a set of constraint predicates.  ([p. 2, Section IIB, p. 3, Section IIIA, p. 3, Section B, Equations 5, 7-10, Figure 1]],    The problem in (5) can be augmented as (7) using Karush-Kuhn-Tucker (KKT) multipliers….The distributed updating rules for demand, supply and price, derived by utilizing the primal-dual gradient descent method [14] are presented in (8), (9), and (10) respectively… , Once 𝐃 and 𝐒 are received, voltage and power flow in the system should be calculated using direct approach [15], where a distribution load flow can be obtained by solving (11- 13)…. PTDF is an approximation of the first order sensitivity of the active power flow and represents change in active power flow over certain line, caused by change in active power generation in certain node. At each iteration, the line flow constraint is checked and if there is an overload or congestion in the line, the price signal is sent to the buyers who use that line to reduce their demand., wherein the joint solution encompasses various objective functions (equations 1, 3, 5, 7), a set of variables (such as price signals, market clearing price, quadratic cost function, utility function, power flow variables – equations 11-15, PTDF), and a set of constraint predicates (such as the quadratic cost dependence/equation 2, the utility dependence on predetermined parameters for each buyer/equation 4, the voltage flow constraints at each node/equations 17-18).) 

In regards to claim 10, the rejection of claim 9 is incorporated and Khorasany further teaches wherein the one or more machine-readable constraints of the machine-readable constraint proposal are in addition to constraints of the set of constraint predicates.  ([p. 2, Section IIB, p. 3, Section IIIA, p. 3, Section B, Equations 5, 7-10, Figure 1]],    The problem in (5) can be augmented as (7) using Karush-Kuhn-Tucker (KKT) multipliers….The distributed updating rules for demand, supply and price, derived by utilizing the primal-dual gradient descent method [14] are presented in (8), (9), and (10) respectively… , Once 𝐃 and 𝐒 are received, voltage and power flow in the system should be calculated using direct approach [15], where a distribution load flow can be obtained by solving (11- 13)…. PTDF is an approximation of the first order sensitivity of the active power flow and represents change in active power flow over certain line, caused by change in active power generation in certain node. At each iteration, the line flow constraint is checked and if there is an overload or congestion in the line, the price signal is sent to the buyers who use that line to reduce their demand., wherein the set of predicate constraints (such as the quadratic cost dependence/equation 2, the utility dependence on predetermined parameters for each buyer/equation 4, the voltage flow constraints at each node/equations 17-18) are distinct from (in addition to) constraints in the proposal (omega, rho).)

Claim 14 is also rejected because it is just a computer readable memory implementation of the same subject matter of claim 1 which can be found in Khorasany. It is noted that claim14 also recites a computer-readable medium with instructions which is also found in Khorasany ([pp. 1-2, Section I, p. 4, Section IV,  Figure 1], In this paper, a distributed market clearing for energy trading in the transactive market is proposed inspired by the presented algorithms in [10] and [11]… Also, the computational burden in this approach would be lower compared to central computation which makes it suitable for a market with a large number of players. This paper contributes to propose a local market platform for energy trading in the transactive environment using local area communication network as communication architecture. Also, the design of a distributed market clearing approach for energy trading considering topology of the grid and network constraints is presented. The proposed approach uses distributed computation and direct load flow approach to reduce computation resources which make it suitable for online operation in a market with numerous number of market players., The corresponding execution time of the algorithm is about 1.95 seconds.).

Claim 15 is also rejected because it is just a computer processor implementation of the same subject matter of claim 1 which can be found in Khorasany. It is noted that claim14 also recites a coordinator agent (in preamble which lacks any corresponding structure in the body of the claim) with processors which is also found in Khorasany ([pp. 1-2, Section I, p. 4, Section IV,  Figure 1], In this paper, a distributed market clearing for energy trading in the transactive market is proposed inspired by the presented algorithms in [10] and [11]… Also, the computational burden in this approach would be lower compared to central computation which makes it suitable for a market with a large number of players. This paper contributes to propose a local market platform for energy trading in the transactive environment using local area communication network as communication architecture. Also, the design of a distributed market clearing approach for energy trading considering topology of the grid and network constraints is presented. The proposed approach uses distributed computation and direct load flow approach to reduce computation resources which make it suitable for online operation in a market with numerous number of market players., The corresponding execution time of the algorithm is about 1.95 seconds., wherein it is noted that the data center (LDC in Figure 1) is the coordinator agent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khorasany in view of Lu et al. (“A multi-agent projected dual gradient method with primal convergence guarantees”, Fifty-first Annual Allerton Conference Allerton House, UILIC, Illinois, 2-3 October 2013 pp. 275-281), hereinafter referred to as Lu.

In regards to claim 8, the rejection of claim 7 is incorporated and Khorasany does not further teach wherein determining a primal solution the joint optimization problem has a time dependence on a number of tasks to be performed that is exponential, and wherein determining a primal solution to the simplified joint optimization problem has a time dependence on a number of tasks to be performed that is linear.  In other words, Khorasany does not disclose convergence rates for the dual and primal solutions.
However, Lu, in the analogous of designing constraint-based solutions for multi-agent joint optimization problems, teaches wherein determining a primal solution the joint optimization problem has a time dependence on a number of tasks to be performed that is exponential, and wherein determining a primal solution to the simplified joint optimization problem has a time dependence on a number of tasks to be performed that is linear.  ([Abstract, p. 276, Section II, pp. 277-278, Section III, p. 280, Section IV, Algorithm 1]],  We derive a novel algorithm that allows the agents to collaboratively reach a decision that minimizes the sum of the loss functions over the intersection of the individual constraints. The algorithm is based on a projected dual gradient technique and exploits the structure of the individual constraint sets to avoid costly projections., We consider a collection of N agents who collaborate to solve a convex optimization problem on the form <equation 1>…The agents are restricted to exchange information with a subset of the other agents.,  Next, we introduce a multi-agent optimization algorithm based on dual decomposition, where a problem dual to (1) is solved using a projected gradient algorithm and an approximate primal solution is constructed in each iteration…. In Algorithm 1, every node i iteratively updates its primal estimate (¯zi , y¯i) and its dual estimate µi , νi , and λi through broadcasting λi and y¯i respectively to its neighbors. Such local interactions make the algorithm fully distributed., First, (11) says that the dual function value at the dual estimate u(k) converges to the dual optimal value d ? at a rate of order O(1/k). Second, (12) implies that each node i’s primal estimate (¯zi(k), y¯i(k)) converges in Euclidean distance to an optimal solution (z ? i , y? ) of Problem (1) at a rate no worse than O(1/ √ k)…. Finally, (14) provides an upper bound on the infeasibility of the primal estimates, which also vanishes sublinearly., wherein a multi-agent joint optimization framework implements the distributed primal-dual gradient algorithm which iteratively generates dual and primal solutions such that, in response to receiving a dual solution (lambda), a primal solution (z, y) is computed, transmitted to other agents, and used to update the dual solution and wherein the dual solution thereby computed converges at a rate on the order of 1/k (k= iterations interpreted to scale with the time and number of tasks performed up to iteration k since the computational steps/tasks are the same at each iteration) which is a linear convergence in the number of tasks/time (e.g., degree of convergence at time/iteration 2*k is twice that at number of task/time k) and wherein the corresponding convergent rate for the primal solution is 1/sqrt(k) which indicates that the convergence rate is exponential in time/number of tasks (for example, the degree of convergence at time/iteration 2*k is sqrt(2) times that at k).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khorasany to incorporate the teachings of Lu to determine a dual solution to the joint optimization problem time that is linear in a number of tasks and to determine a primal solution to the joint optimization problem that is exponential in the number of tasks. The modification would have been obvious because one of ordinary skill would have been motivated to achieve computationally efficient solutions to multi-agent joint optimization problems by using a distributed dual gradient method which iteratively evaluates the primal and dual solution with convergence for the primal and dual solutions being linear and sublinear respectively, particularly for optimization problems having strongly convex private objective functions and distinct nonlinear private node constraints. (Lu, [Abstract, p. 280, Section IV, p. 281, Section VII]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khorasany in view of Konopnicki et al. (US7756772, PCT Pub. Date 8 March 2001), hereinafter referred to as Konopnicki. 

In regards to claim 11, the rejection of claim 1 is incorporated and Khorasany does not further teach further comprising translating at least a portion of the one or more machine-readable constraints into a human-readable format and displaying the translated constraints on a user interface.  Khorasany does not teach the display of constraints via a user interface.
However, Konopnicki, in the analogous art of automating negotiation between agents/parties teaches further comprising translating at least a portion of the one or more machine-readable constraints into a human-readable format and displaying the translated constraints on a user interface ([Col. 4, Lines 11-14, Col. 10, Lines 15-42, Col. 16, Lines 40-60, Col. 27, Lines 23-27, Col. 38, Lines 30-40],  Intention: A specification of a deal. In particular, it can designate the objectives of the deal (e.g., buy, rent), parties and objects involved in the deal, and constraints and preferences involving these entities., Using classes, the parties compose their intentions, essentially forming “sentences” which in turn define possible deals. As noted, the purpose of an intention is to describe a deal that a party is willing to engage in. For example, an intention can express that the BooksOnline Corp. is selling books and that if you buy more than five books, you receive a 10% discount., The names of variables and of columns of relations in messages constitute a Vocabulary which must be mutually understood by the parties. These names are understood in the context of the initial unification between the output instance of the activated automaton, say associated with party A, and either (i) a subtree of party B's intention, or (ii) the output instance of a party Bautomaton. Whichever the case may be, this initial unification establishes an initial vocabulary of variable names and edge labels which may be used in messages to clarify the meaning of later variable and column aCS…. Soft values may be so indicated by a marker Such as a question mark, for example. For example, if the active party sends the message “confirm price-52, the other party may answer with a counter offer, since “52” is a soft value. On the other hand, if the message is “confirm price-5', the price is not negotiable and there is no point in sending a counter offer., According to a preferred embodiment of the present invention, an intention can be translated from a data structure Such as a tree into natural human language of one or more parties. This is done by associating each class with a descriptive human language sentence with place-holders for the values of variables. These place-holders are then completed once the values for the variables have been determined during the process of negotiation. At the end of the process, the negotiated agreement can be so constructed in a natural human language, by reading out each sentence and filling in the determined values for the variables., The manner in which post matching negotiations are carried out is called a trading mechanism, or simply a mechanism. The process is as follows: The parties choose trading mechanisms; this is done at the GUI level. During compilation, constraints and preferences are translated into goal programs (Section 6). Procedures for choosing, ranking, improving and Suggesting offers are produced (Section 6)., wherein constraints (such as intentions encoded in an intention tree) are used in a negotiation process such that these constraints (such as from a negotiating agent) are translated (extracted from the intention trees and constraint preferences) into a human-readable form for expressing/conveying messages (to a GUI) with a corresponding interpretable vocabulary (such as inquiries/proposed constraints or during the interactive trading mechanism) but also translated into a human-readable form with the synthesis of the e-contract constructed by the constraints (translating the constraints into contract language).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khorasany to incorporate the teachings of Konopnicki to translate machine-readable constraints into a human-readable format and display the translated constraints on a user interface. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of automated computer-based by facilitating complex negotiation between agents via a user interface by matching computer-representations of agent preference constraints specified in the interface and translating those into natural language for proposal communication and negotiation and contract agreement specifications via the interface (Konopnicki, [Abstract, Col. 7, 6-45, Col. 8, 1-30]).
In regards to claim 12, the rejection of claim 11 is incorporated and Khorasany does not further teach further comprising receiving user input via the user interface and translating the user input into at least a portion of the one or more additional or alternative machine-readable constraints.  Khorasany does not teach the reception and translation of constraints via a user interface.
However, Konopnicki, in the analogous art of automating negotiation between agents/parties teaches further comprising receiving user input via the user interface and translating the user input into at least a portion of the one or more additional or alternative machine-readable constraints. ([Col. 17, Lines 44-55, Col. 27, Lines 43-67, Col. 28, Lines 55-64, Col. 30, Lines 23-67] The previously described GUI may optionally also be used to embed business rules by presenting various options to a user, such as a buyer, seller or participant in a symmetric negotiation. Based on the selected options, either manually or alternatively through a compiler, the preferences of the user are translated into automata which are associated with variables in an intention., This Section describes preferred embodiments of the present invention, which relates to a specific method of translating (or compiling) users’ specifications into mathematical programs. …The starting point is user specification of a deal and elicitation of constraints and preferences. This is usually done using a graphical user interface, GUI; it can also be done textually., Specification at the top level uses the following building blocks: 1 Variables, e.g. integer X, float Y. 2 Hard constraints, of the form expression 0 value, where expression is a function involving variables, 0 is a comparison (), and value is a real number; e.g. X+3Y., We now explain how to transform the user's specifications into a GP program. Then, we shall explain how to use Such programs during negotiations. 1. Variables: … 2. Hard Constraints … 3. Soft Constraints…, wherein a user inputs, via a GUI, constraints (additional or alternative because they are constraints that express a preference/rule to be satisfied by the seller or buyer) such that these preferences are translated into various types of machine-readable constraints (GP program).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khorasany to incorporate the teachings of Konopnicki to receive user input via the user interface and translate that input into machine-readable constraints. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of automated computer-based by facilitating complex negotiation between agents via a user interface by matching computer-representations of agent preference constraints specified (input by the user) in the interface and translating those constraints into machine-interpretable language for application of the automated matching algorithms (Konopnicki, [Abstract, Col. 7, 6-45, Col. 8, 1-30]).
 	In regards to claim 13, the rejection of claim 11 is incorporated and Khorasany does not further teach wherein the at least a portion of the one or more machine-readable constraints that is translated into a human-readable format is selected based on a list of translatable constraints stored at a database.  Khorasany does not teach the translation of constraints for display at a user interface.
However, Konopnicki, in the analogous art of automating negotiation between agents/parties teaches wherein the at least a portion of the one or more machine-readable constraints that is translated into a human-readable format is selected based on a list of translatable constraints stored at a database.  ([Col. 14, Lines 13-25, Col. 14, Lines 13-25, Figures 7-8]The EContracts framework represents this information in intentions. Whereas classes are the words of the common language, intentions are the sentences of this language. Sentences are built by connecting words, such that an intention is composed of an intention tree which is derived from classes, commerce automata which encode business rules, and constraints. Intention trees describe the structure of EContracts a party is willing to establish. Intention trees are derived from e-commerce contract classes and are transformed into actual contracts by instantiating variables, in order to define the party's requirements, and by adding operator vertices that enable the specification of powerful logical constraints., Preferably, intentions data structure 16 is in the form of a tree, with a plurality of components. Optionally, intentions data structure 16 is also stored at the server of FIG. 11, more preferably storing a separate intentions data structure 16 for each party, or client, of FIG. 10., wherein the set of constraints that are selected to be translated into human-readable format (for use in construction a contract) are selected based upon a reconciliation of intentions delineated in a set of stored intention trees (i.e., the trees comprise a list of constraints with only some of which ultimately selected to achieve a joint optimization solution).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khorasany to incorporate the teachings of Konopnicki to  translate a portion of machine-readable constraints into a human-readable format selected from a stored list in a database. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of automated computer-based by facilitating complex negotiation between agents via a user interface by matching computer-representations of agent preference constraints specified in the interface and selecting a portion, stored in a database, of those for translation into natural language for proposal communication and negotiation and contract agreement specifications according to a structured delineation (list/set) of constraints such as in an intention tree  (Konopnicki, [Abstract, Col. 7, 6-45, Col. 8, 1-30]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Droge et al. (“Distributed Parameterized Model Predictive Control of Networked Multi-Agent Systems”, 2013 American Control Conference (ACC), June, 2013, pp. 1332-1337) teach a decentralized joint optimization for a multi-agent distributed parameterized framework using dual-decomposition to compute an iterative (negotiated) dual solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/            Examiner, Art Unit 2122       

/KAKALI CHAKI/            Supervisory Patent Examiner, Art Unit 2122